West, J.
The husband' of defendant in error, hereinafter for convenience referred to as plaintiff, was killed by the plaintiff in error railroad company, referred to herein as defendant, in the operation of a train upon its railroad. Suit was brought by plaintiff and upon a trial of the cause she was awarded damages against defendant in 'a substantial amount. From the judgment entered upon the verdict defendant took writ of error.
There are several assignments of error, but the questions argued and the decisive questions in the case are, whether the declaration is good Us against the demurrer and whether or not the verdict of the jury is supported by the evidence.
The declaration, omiting formal parts, is as follows: “That during the month of April, 1917, and' during each day thereof, the defendant was in possession of and was managing and operating, and was during said period and still is responsible for the proper operation and management of a system of railway in the State of Florida and County of Levy, operated and managed by it.
“That J. M. Good, now deceased, was, on the 20th day of April, 1917, the husband of plaintiff; that J. M. Good, deceased, left surviving him, besides the plaintiff, his widow, a minor child the age to-wit, sixteen years respectively ; that on said 20th day of April, 1917, at about the hour of one o’clock p. m. decedent, J. M. Good in the usual course of passage and travel, was driving his auto*591mobile along a certain public highway in the town of Raleigh, Florida, at which place the railway tracks of defendant are laid a.nd operated across said highway; that at said time and place defendant carelessly and negligently propelled and ran its train against and upon the said automobile which deceased was driving, aforesaid, and upon said J. M. Good, deceased, with great force and violence, whereby deceased was then and there, by the said' negligence and carelessness of the defendant, killed; and plaintiff alleges that by reason of the premises she has been deprived of the support, maintenance, prospective earnings of her said deceased husband, which she was entitled to receive, and has also been deprived of the comfort, association and protection of said deceased', to the damage of the plaintiff of one hundred' thousand ($100,000.00) dollars. Wherefore, plaintiff brings her suit and claims .one hundred thousand ($100,000.00) dollars damages of defendant.’’
The legal sufficiency of this declaration was challenged by a demurrer, the grounds of which are (1) that no venue is laid in the declaration; (2) that the declaration does not show jurisdiction by the court of the cause of action; (3) that plaintiff cannot recover damages for the minor-child of the deceased; (4) that plaintiff does not allege; want of negligence on the part of the deceased; and (5) that the declaration does not show that the negligence of the defendant was the proximate cause of the injury.,. Upon a hearing this demurrer was overruled and denied and' an exception taken. There was a motion of defendant to require plaintiff to reform and amend her declaration. Upon a hearing on this motion plaintiff asked leave to amend by striking out the allegation in the-declaration referring to the minor child. This motion *592was granted by the court. Whereupon the motion of defendant to require the plaintiff to reform her declaration was overruled. Thereupon please of (1) not guilty and (2) negligence and carelessness upon the part of deceased in attempting to cross the tracks of the defendant in an automobile immediately in front of its approaching train, which was then in full view, or by the exercise of proper care and caution could have been observed by him, and so near as to render the accident unavoidable and inevitable, were interposed by defendant. There was joinder of issue upon the pleas and upon the issue thus made the case proceeded to trial.
In Consumers Electric Light & Street Ry. Co. v. Pryor, 44 Fla. 354, 32 South. Rep. 797, this court stated the rule for testing the legal sufficiency of a declaration in this class of cases as follows: “The rule established by this court, in actions where negligence is the basis of recovery, is that it is not necessary for the declaration to set out the facts constituting the negligence, but an allegation of sufficient acts' causing the injury, coupled with an averment that they were negligently and carelessly done, will be sufficient.” See also Jacksonville Electric Co. v. Schmetzer, 53 Fla. 370, 43 South. Rep. 85; S. A. L. Ry. Co. v. Rentz, et al., 60 Fla. 429, 54 South. Rep. 13; Fla. E. C. Ry. Co. v. Knowles, 68 Fla. 400, 67 South. Rep. 122; Aultman v. S. A. L. Ry. Co., 71 Fla. 276, 71 South. Rep. 283; in which this rule was applied' by this court.
Contributory negligence in 'an action of tort is a defense which should be pleaded by the defendant and proved by him unless it appears from the allegations and proof of plaintiff, and it is not necessary for plaintiff to negative by his declaration the existence of contributory negligence. A. C. L. Ry. Co. v. McCormick, *593et al, 59 Fla. 121, 52 South. Rep. 712; F. E. C. Ry. Co. v. Smith, 61 Fla. 218, 55 South. Rep. 871; So. Express Co. v. Williamson, 66 Fla. 286, 63 South. Rep. 433.
Taking the declaration as a whole, the Venue and the jurisdiction of the cause of action sufficiently appear and, tested by the foregoing well settled rules, the declaration is good as against the demurrer and motiom to-reform and amend.
The question of the sufficiency of the evidence to support the verdict wad raised by a mqtiori. for a directed verdict and a motion for a new trial, both of which were denied.
The public highway upqfi which 'deceased' met his death runs east and west through the town of Ealeigh, crossing practically at right angles the railroad tracks of the defendant which run north and south through said town. In attempting to drive his automobile across the railroad tracks of defendant at such crossing the deceased was struck by a moving train of defendant and seriously injured, from the effect of which he died a few hours later.
As to all the material questions of fact involved there is conflict in the evidence. The deceased was a practicing physician. His home was in Williston, ten miles approxmately from where he was killed. He had been called to the town of Ealeigh to visit a patient. After the visit he went into a store and spent a fe;w minutes there, came out and entered his automobile, which was -standing on the ea-st side of the railroad but south of a building, at a point from which a train of-defendant approaching from the north could not have been seen. He started his automobile and approached the crossing from the *594east, running at such a rate of speed as to give Mm entire control of its movements. There are two tracks of the railroad at the crossing, the main track and a side track, which is on the east side running parallel to the main track and ten to fifteen feet distant from it. The deceased was injured on the main track where his automobile, which was being driven by him, was struck by a train of defendant approaching from the north running south. So much seems to be conceded and to this point the evidence of the respective parties is in practical accord.
There is evidence on behalf of plaintiff to the effect that in approaching this crossing from where the automobile of the deceased was started the view to the north was obstructed and obscured by buildings, trees and fences so that an approaching train from the north could not be seen until one had reached a point near the crossing. There is also some evidence that another train was approaching on the side track from the south; that this train was nearby and within the view of deceased; that he was observing this north-bound train and his attention was attracted by it in that direction and away from the train going south which collided with his automobile and killed him; that a wagon driven by a boy was approaching the crossing from the opposite direction, meeting the deceased upon the crossing, and the care necessary to be observed by him in passing this vehicle also arrested his attention and directed it away from the train approaching from the north; that the train which struck and killed deceased gave no notice of its approach; that the whistle was not blown, the bell was not rung and no alarm or warning of any kind was given of its approach.
*595This evidence was expressly denied by witnesses on behalf of defendant. . They testified in substance that the train approaching from the north could have been seen for a considerable distance before it reached the crossing; that it was day time; that deceased was in possession of all his faculties and by the use of his ordináry senses could have observed! this train and averted the danger; that the train approaching from the south was not at the time near enough to attract the attention of one near to or on the crossing and that the train which struck and killed' the deceased blew its whistle and sounded its bell before reaching the crossing in ample time to give warning of its approach and permit deceased to avoid the danger and escape the injury. There is evidence on behalf of defendant to the effect that the deceased immediately after his injury stated' “that he saw the train but he thought he could make it across ahead of the train but didn’t quite make it.” But this is contradicted and witnesses on behalf of plaintiff testify in rebuttal that the deceased said in substance that he did not see the train until it was within a few feet of him, that he made an effort to save himself, that “if I had. had warning I believe that I could have saved myself.” “I had no warning until the train was in a few feet of me.”
There'is substantial evidence in the record sufficient to support a verdict for plaintiff. It is contradicted in some respects and as to material and essential facts, but conflicts in evidence are primarily jury questions. There is evidence also in support of defendant’s plea of contributory negligence, if it may be so regarded, but the conflict in the evidence on this feature of the case was decided by the jury adversely to defendant and the *596verdict has the sanction of the trial judge. The frequently reiterated well established', rule is that where the trial court concurs in the verdict of a jury by denying a motion for a new trial and there is evidence to support the verdict, an appellate court should not disturb it in the absence of a showing that the jurors were influenced by considerations outside the evidence. So. Express Co. v. Stovall, 75 Fla. 1, 77 South. Rep. 618; A. C. L. R. Co. v. Holliday, 73 Fla. 269, 74 South. Rep. 479; Groover v. Hammond, et al., 73 Fla. 1155, 75 South. Rep. 857; Tampa & Jacksonville Ry. Co. v. Crawford, 67 Fla. 77, 64 South. Rep. 437; F. E. C. Ry. Co. v. Geiger, 66 Fla. 582, 64 South. Rep. 238; McNeil v. Webeking, 66 Fla. 407, 63 South. Rep. 728; F. E. C. Ry. Co. v. Pierce, 65 Fla. 131, 61 South. Rep. 237; Pensacola Electric Co. v. Bissett, 59 Fla. 360, 52 South. Rep. 367; Wilson v. Jernigan, 57 Fla. 277, 49 South. Rep. 44.
Applying this rule to the recited' fácts the conclusion necessarily is that the judgment should not be disturbed by this court.
There were no harmful errors, of procedure. The judgment is therefore affirmed.
Browne, C. J., and Taylor, J., concur.
Whitfield, J., Specially concurring.
Ellis, J., not participating.